Citation Nr: 0624037	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-43 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A transcript of a hearing held in April 2005, before the 
undersigned Veteran's Law Judge is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Service medical records are negative for diagnosis or 
treatment of depression or anxiety.  At the time of his 
separation physical examination performed in July 1968, the 
veteran was found to be psychiatrically normal.  On the 
Report of Medical History also dated in July 1968, the 
veteran indicated that he did not suffer from depression or 
excessive worry. 

During an April 2005 hearing, the veteran testified that he 
sought psychiatric counseling in service, on at least one 
occasion about an undisclosed problem.  He wanted to see "NP 
people."  This treatment is said to have taken place in 
October 1967, while he was stationed on an Army base in 
Munich, Germany.  The veteran testified that he had received 
numerous Article 15's due to disciplinary reasons.  Service 
personnel records may contain psychiatric evaluations of the 
veteran in conjunction with various disciplinary 
investigations conducted concerning the veteran's actions.  
These records are not yet been associated with the claims 
file.  They should be located and associated with the 
veteran's claims file.

Post-service VA treatment records indicate a diagnosis of 
anxiety and depression.  The veteran testified that he 
received all of his treatment for depression at the VA 
Medical Center (VAMC) in Richmond, Virginia.  The claims file 
shows the last treatment to have been in February 2003.  In 
light of the foregoing, the Board finds additional 
development is warranted.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of psychiatric treatment from all medical 
care providers, VA or non-VA that treated 
him for depression and/or anxiety since 
November 2002.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The RO is to use all available 
resources to locate complete service 
personnel records for the veteran for his 
entire period of service in the Army.  If 
located, these records must be thereafter 
associated with the claims file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that they are provided 
the opportunity to obtain and submit 
those records for VA review.

4.  If service personnel records reflect 
psychiatric problems or treatment, then a 
VA psychiatric examination should be 
scheduled to determine whether present 
problems arose during service.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  In 
adjudicating the veteran's disabilities, 
the RO should ensure that the appropriate 
diagnostic criteria are addressed.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

